Exhibit 10.65

eDiets.com, Inc.

AMENDED AND RESTATED EQUITY INCENTIVE PLAN

The purpose of this Amended and Restated Equity Incentive Plan (the “Plan”) is
to advance the interests of eDiets.com, Inc. by enhancing its ability to
attract, retain and motivate employees and other persons who can make
significant contributions to the success of the Company through ownership of
shares of the Company’s common stock.

The Plan is intended to accomplish this goal by enabling the Company to grant
Awards (as defined below) in the form of options, stock appreciation rights,
restricted stock awards, deferred stock awards, unrestricted stock, performance
awards, or combinations thereof, as described in greater detail below.

The Plan was originally adopted by the Board of Directors of the Company (as
defined below) on September 15, 2004 and approved by the majority of the
stockholders of the Company on November 4, 2004. The Plan was amended and
restated effective as of October 7, 2009 (the “Effective Date”) and approved by
the majority of the stockholders of the Company on May 4, 2010. The Plan
incorporates amendments through February 6, 2012.

ARTICLE I

DEFINITIONS

1.1 General. Wherever the following terms are used in this Plan they shall have
the meaning specified below, unless the context clearly indicates otherwise.

1.2 Award. “Award” shall mean the grant of an option, deferred stock, restricted
stock, unrestricted stock, performance award, stock appreciation right or any
combination thereof pursuant to this Plan.

1.3 Award Limit. “Award Limit” shall mean four million (4,000,000) shares of
common stock.

1.4 Board. “Board” shall mean the Board of Directors of the Company.

1.5 Code. “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.

1.6 Committee. “Committee” shall mean the Committee to which the Board delegates
the power to act under or pursuant to the provisions of the Plan, or the Board
if no Committee is selected. If the Board delegates powers to a Committee, and
if the Company is or becomes subject to Section 16 of the Exchange Act, then, if
necessary for compliance therewith, such Committee shall consist of not less
than two (2) members of the Board, each member of which must be a “non-employee
director” within the meaning of Rule 16b-3. The failure of any Committee member
to qualify as a “non-employee director” shall not otherwise affect the validity
of an Award. If the Company is or becomes subject to Section 16 of the Exchange
Act, no

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

member of the Committee shall receive any Award pursuant to the Plan or any
similar plan of the Company or any affiliate while serving on the Committee
unless the Board determines that the grant of such Award satisfies Rule 16b-3.

Notwithstanding anything herein to the contrary, and insofar as the Board
determines that it is necessary in order for compensation recognized by
Participants pursuant to the Plan to be fully deductible to the Company for
federal income tax purposes, each member of the Committee also shall be an
“outside director” (as defined in regulations or other guidance issued by the
Internal Revenue Service under Code Section 162(m)).

1.7 Company. “Company” shall mean eDiets.com, Inc., a Delaware corporation, and
includes any successor or assignee corporation or corporations into which the
Company may be merged, changed, or consolidated; any corporation for whose
securities the securities of the Company shall be exchanged; and any assignee of
or successor to substantially all of the assets of the Company.

1.8 Disability or Disabled. “Disability or Disabled” shall mean permanent and
total disability as defined in Section 22(e)(3) of the Code.

1.9 Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended.

1.10 Fair Market Value. “Fair Market Value” of a share of common stock as of a
given date shall be (i) the closing price of a share of common stock on such
date on the principal exchange on which shares of common stock are then trading,
if any, or if shares were not traded on such date, then on the closest preceding
date on which a trade occurred, or (ii) if the common stock is not traded on an
exchange, the closing price for the common stock on such date as reported by
NASDAQ or, if NASDAQ is not then in existence, by its successor quotation
system; or (iii) if the common stock is not publicly traded, the Fair Market
Value of a share of common stock on such date as established by the Committee
acting in good faith.

1.12 ISO. “ISO” means an option intended to qualify as an “incentive stock
option” within the meaning of Section 422 of the Code.

1.11 Participant. “Participant” shall mean an officer, employee, consultant,
advisor or director of the Company or of an affiliate who is designated by the
Committee as being eligible to receive Awards under the Plan and to whom an
Award is granted under the Plan.

1.12 Plan. “Plan” shall mean this eDiets.com, Inc. Amended and Restated Equity
Compensation Plan, as amended from time to time.

1.13 Shares. “Shares” or “shares” shall mean the following shares of the capital
stock of the Company as to which Awards have been or may be granted under the
Plan: treasury shares or authorized but unissued common stock $.001 par value,
or any share of capital stock into which the shares are changed or for which
they are exchanged within the provision of the Plan.

1.14 Rule 16b-3. “Rule 16b-3” shall mean that certain Rule 16b-3 under the
Exchange Act, as such Rule may be amended from time to time.

1.15 Termination. “Termination” shall mean the time when a Participant ceases to
be an officer, employee, consultant, advisor or director of the Company or an
affiliate for any

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

reason, including, but not by way of limitation, a termination by resignation,
discharge, failure to be elected, death, disability or retirement; but excluding
(i) terminations where there is a simultaneous reemployment, continuing
employment or retention of the Participant as a consultant or advisor by the
Company or an affiliate, (ii) at the discretion of the Committee, terminations
which result in a temporary severance of the employee-employer relationship, and
(iii) at the discretion of the Committee, terminations which are followed by the
simultaneous establishment of a consulting relationship by the Company with the
Participant. The Committee, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination, including, but not
by way of limitation, the question of whether a Termination resulted from a
discharge for good cause, and all questions of whether particular leaves of
absence constitute Terminations; provided, however, that, with respect to ISOs,
a leave of absence, change in status from an employee to an independent
contractor or other change in the employee-employer relationship shall
constitute a Termination if, and to the extent that, such leave of absence,
change in status or other change interrupts employment for the purpose of
Section 422(a)(2) of the Code and the then applicable regulations and revenue
rulings under such Section. Notwithstanding any other provision of this Plan,
the Company has an absolute and unrestricted right to terminate an employee’s
employment at any time for any reason whatsoever, with or without cause, except
to the extent expressly provided otherwise in writing.

ARTICLE II

SHARES SUBJECT TO PLAN

2.1 Shares Subject to Plan.

(a) The shares subject to options, awards of restricted stock, performance
awards, awards of deferred stock, unrestricted stock or stock appreciation
rights shall be the Company’s common stock, $.001 par value. The aggregate
number of shares which may be issued upon exercise of such options or rights or
upon any such awards under the Plan shall not exceed four million (4,000,000),
subject to adjustment as provided in Section 10.3. The shares issuable upon
exercise of such options or rights or upon any such awards may be either
previously authorized but unissued shares or treasury shares. To the extent an
Award terminates, expires or lapses for any reason or an Award is settled in
cash without the delivery of shares to the Participant, then any shares of
common stock subject to the Award shall again be available for the grant of an
Award pursuant to the Plan. Any shares tendered or withheld to satisfy the grant
or exercise price or tax withholding obligation pursuant to any Award (other
than an ISO) shall again be available for the grant of an Award pursuant to the
Plan. To the extent permitted by applicable law or any exchange rule, shares of
common stock issued in assumption of, or in substitution for, any outstanding
awards of any entity acquired in any form of combination by the Company or any
of its subsidiaries shall not be counted against shares of common stock
available for grant pursuant to the Plan. The payment of dividend equivalents in
cash in conjunction with any outstanding Awards shall not be counted against the
shares available for issuance under the Plan. Notwithstanding the provisions of
this Section 2.1(a), no shares of common stock may again be optioned, granted or
awarded if such action would cause an ISO to fail to qualify as such under
Section 422 of the Code.

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

(b) The maximum number of shares which may be subject to options or stock
appreciation rights granted under the Plan shall not exceed the limitations set
forth in this Section 2.1(b) as follows:

(i) Subject to adjustment as provided in Section 10.3, the maximum number of
shares as to which options may be granted in any one calendar year shall be
2,000,000 and the maximum number of shares subject to stock appreciation rights
granted in any one calendar year shall also be 2,000,000. These limits shall be
construed and applied in a manner that is consistent with the rules under
Section 162(m) of the Code.

(ii) Subject to adjustment as provided in Section 10.3, the maximum number of
shares subject to performance awards granted in any one calendar year shall be
800,000. This limit shall be construed and applied in a manner that is
consistent with the rules under Section 162(m) of the Code.

(iii) Subject to adjustment as provided in Section 10.3, the maximum number of
shares that may be issued in any one calendar year, in the aggregate, pursuant
to the exercise of options that do not qualify as ISOs under Section 422(b) of
the Code shall be 3,000,000 and the maximum number of shares that may be issued
in any one calendar year, in the aggregate, pursuant to the exercise of stock
options that qualify as ISOs shall also be 3,000,000; provided, that the
foregoing maximum limits shall not be construed to permit more than the maximum
number of shares described at (a) above (as the same may be adjusted as provided
in Section 10.3) to be issued in the aggregate pursuant to all Awards.

(c) If and only to the extent required by Section 162(m) of the Code:

(i) Shares subject to options which are canceled shall be counted against the
Award Limit.

(ii) If, after grant of an option, the price of shares subject to such option is
reduced, the transaction shall be treated as a cancellation of the option and a
grant of a new option and both the option deemed to be canceled and the option
deemed to be granted shall be counted against the Award Limit.

(iii) If, after grant of a stock appreciation right, the base amount on which
stock appreciation is calculated is reduced to reflect a reduction in the Fair
Market Value of the Company’s common stock, the transaction shall be treated as
a cancellation of the stock appreciation right and a grant of a new stock
appreciation right and both the stock appreciation right deemed to be canceled
and the stock appreciation right deemed to be granted shall be counted against
the Award Limit.

2.2 Unexercised Options and Other Rights. Consistent with the provisions of
Section 162(m) of the Code, as from time to time applicable, to the extent that
(i) an option expires or is otherwise terminated without being exercised, or
(ii) any shares of stock subject to any restricted stock, deferred stock or
performance award granted hereunder are forfeited, such shares shall again be
available for issuance in connection with future awards under the Plan.

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

ARTICLE III

GRANTING OF OPTIONS

3.1 Eligibility. Any officer, employee, consultant, advisor or director shall be
eligible to be granted an option.

3.2 Granting of options.

(a) The Committee shall from time to time, in its absolute discretion:

(i) Select which Participants shall be granted options;

(ii) Subject to the Award Limit, determine the number of shares subject to such
options;

(iii) Determine whether such options are to be ISOs or non-qualified stock
options and whether such options are to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code; and

(iv) Determine the terms and conditions of such options, consistent with this
Plan; provided, however, that the terms and conditions of options intended to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code shall include, but not be limited to, such terms and conditions as
may be necessary to meet the applicable provisions of Section 162(m) of the
Code.

(b) The Committee shall instruct the secretary of the Company to issue such
options and may impose such conditions on the grant of such options as it deems
appropriate, including substitution or replacement of awards, cancellation and
replacement or other adjustments to the Award, including but not limited to the
strike price. Without limiting the generality of the preceding sentence, the
Committee may, in its discretion and on such terms as it deems appropriate,
require as a condition on the grant of an option that the Participant surrender
for cancellation some or all of the unexercised options, awards of restricted
stock, deferred stock, performance awards, stock appreciation rights, or
unrestricted stock or other rights which have been previously granted to such
Participant under this Plan or otherwise. To the extent it complies with
Section 409A of the Code, an option, the grant of which is conditioned upon such
surrender, may have an option price lower (or higher) than the exercise price of
such surrendered option or other award, may cover the same (or a lesser or
greater) number of shares as such surrendered option or other award, may contain
such other terms as the Committee deems appropriate, and shall be exercisable in
accordance with its terms, without regard to the number of shares, price,
exercise period or any other term or condition of such surrendered option or
other award.

3.3 Special Rules Applicable to ISOs.

(a) No person may be granted an ISO under this Plan if such person, at the time
the ISO is granted, owns stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company unless such
ISO conforms to the applicable provisions of Section 422 of the Code.

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

(b) No ISO shall be granted unless such option, when granted, qualifies as an
“incentive stock option” under Section 422 of the Code. No ISO shall be granted
to any person who is not an employee.

(c) Any ISO granted under this Plan may be modified by the Committee to
disqualify such option from treatment as an “incentive stock option” under
Section 422 of the Code.

(d) To the extent that the aggregate Fair Market Value of stock with respect to
which “incentive stock options” (within the meaning of Section 422 of the Code,
but without regard to Section 422(d) of the Code) are exercisable for the first
time by an Participant during any calendar year (under the Plan and all other
incentive stock option plans of the Company) exceeds $100,000, such options
shall be treated as non-qualified options to the extent required by Section 422
of the Code. The rule set forth in the preceding sentence shall be applied by
taking options into account in the order in which they were granted. For
purposes of this Section 3.3(d), the Fair Market Value of stock shall be
determined as of the time the option with respect to such stock is granted.

(e) Notwithstanding anything to the contrary, no shares may again be options,
granted or awarded under the Plan if such action would cause an ISO to fail to
qualify as such under Section 422 of the Code.

ARTICLE IV

TERMS OF OPTIONS

4.1 Option Agreement. Each option shall be evidenced by a written stock option
agreement, which shall be executed by the Participant and an authorized officer
of the Company and which shall contain such terms and conditions as the
Committee shall determine, consistent with this Plan. Stock option agreements
evidencing options intended to qualify as performance-based compensation as
described in Section 162(m)(4)(C) of the Code shall contain such terms and
conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code. Stock option agreements evidencing incentive stock
options shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.

4.2 Option Price. The price per share of the shares subject to each option shall
be set by the Committee; provided, however, that such price shall be no less
than 100% of the Fair Market Value of a share of common stock on the date the
option is granted (110% of the Fair Market Value of a share of common stock on
the date such option is granted in the case of an individual then owning (within
the meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company). Notwithstanding the
foregoing, to the extent it complies with Section 409A of the Code, if options
are granted under the Plan as a result of the Company’s assumption or
substitution of options issued by any acquired, merged or consolidated entity,
the exercise price for such options shall be the price determined by the
Committee pursuant to the conversion terms applicable to the transaction. After
an option is granted, the exercise price shall not be reduced.

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

4.3 Option Term. The term of an option shall be set by the Committee in its
discretion; provided, however, that, in the case of ISOs, the term shall not be
more than ten (10) years from the date the ISO is granted, or five (5) years
from such date if the ISO is granted to an individual then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company.

4.4 Option Vesting and Exercisability. Stock options shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee at or after grant. The Committee may provide, in its
discretion, that any stock option shall be exercisable only in installments, and
the Committee may waive such installment exercise provisions at any time in
whole or in part based on such factors as the Committee may determine, in its
sole discretion, including but not limited to in connection with any “change in
control” of the Company, as defined in any stock option agreement.

ARTICLE V

EXERCISE OF OPTIONS

5.1 Partial Exercise. An exercisable option may be exercised in whole or in
part. However, an option shall not be exercisable with respect to fractional
shares and the Committee may require that, by the terms of the option, a partial
exercise be with respect to a minimum number of shares.

5.2 Manner of Exercise. All or a portion of an exercisable option shall be
deemed exercised upon delivery of all of the following to the secretary of the
Company or the secretary’s office:

(a) A written notice complying with the applicable rules established by the
Committee stating that the option, or a portion thereof, is to be exercised. The
notice shall be signed by the Participant or other person then entitled to
exercise the option or such portion;

(b) Such representations and documents as the Committee, in its absolute
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations. The Committee may, in its
absolute discretion, also take whatever additional actions it deems appropriate
to effect such compliance including, without limitation, placing legends on
share certificates and issuing stop-transfer notices to agents and registrars;

(c) In the event that the option shall be exercised pursuant to Section 10.1 by
any person or persons other than the Participant, appropriate proof of the right
of such person or persons to exercise the option; and

(d) Full cash payment to the secretary of the Company for the shares with
respect to which the option, or portion thereof, is exercised. However, at the
discretion of the Committee, the terms of the option may allow payment, in whole
or in part, through the delivery of shares of common stock owned by the
Participant, duly endorsed for transfer to the Company with a Fair Market Value
on the date of delivery equal to the aggregate exercise price of the option or
exercised portion thereof. In the case of a

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

promissory note, the Committee may also prescribe the form of such note, the
security to be given for such note and the rate of interest, if any, that the
note shall bear. The option may not be exercised, however, by delivery of a
promissory note or by a loan from the Company when or where such loan or other
extension of credit is prohibited by law, and any such note or loan shall comply
with all applicable laws, regulations and rules of the Board of Governors of the
Federal Reserve System and any other governmental agency having jurisdiction.

5.3 Conditions to Issuance of Stock Certificate. The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of any option or portion thereof prior to
fulfillment of all of the following conditions:

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b) The completion of any registration or other qualification of such shares
under any state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee shall, in its absolute discretion, deem necessary or
advisable;

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable;

(d) The lapse of such reasonable period of time following the exercise of the
option as the Committee may establish from time to time for reasons of
administrative convenience; and

(e) The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax.

5.4 Rights as Stockholders. The holders of options shall not be, nor have any of
the rights or privileges of, stockholders of the Company in respect of any
shares purchasable upon the exercise of an option unless and until certificates
representing such shares have been issued by the Company to such holders.

5.5 Ownership and Transfer Restrictions. The Committee, in its absolute
discretion, may impose such restrictions on the ownership and transferability of
the shares purchasable upon the exercise of an option as it deems appropriate.
Any such restriction shall be set forth in the respective stock option agreement
and may be referred to on the certificates evidencing such shares. The Committee
may require the Participant to give the Company prompt notice of any disposition
of shares of common stock acquired by exercise of an incentive stock option
within (i) two years from the date the option was granted or (ii) one year after
the transfer of such shares to the Participant. The Committee may direct that
the certificates evidencing shares acquired by exercise of an option refer to
such requirement to be given prompt notice of disposition.

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

ARTICLE VI

AWARD OF RESTRICTED STOCK

6.1 Award of Restricted Stock.

(a) The Committee shall from time to time, in its absolute discretion, select
which Participants shall be awarded restricted stock, and determine the purchase
price, if any, and other terms and conditions applicable to such restricted
stock, consistent with this Plan.

(b) The Committee shall establish the purchase price, if any, and form of
payment for restricted stock, including any consideration required by applicable
law. The Committee shall instruct the secretary of the Company to issue such
restricted stock and may impose such conditions on the issuance of such
restricted stock as it deems appropriate.

6.2 Restricted Stock Agreement. Restricted stock shall be issued only pursuant
to a written restricted stock agreement, which shall be executed by the selected
Participant and an authorized officer of the Company and which shall contain
such terms and conditions as the Committee shall determine, consistent with this
Plan.

6.3 Rights as Stockholders. Upon delivery of the shares of restricted stock to
the escrow holder pursuant to Section 6.5, the restricted stockholder shall
have, unless otherwise provided by the Committee, all the rights of a
stockholder with respect to such shares, subject to the restrictions in the
restricted stockholder’s restricted stock agreement, including the right to
receive all dividends and other distributions paid or made with respect to the
shares; provided, however, that in the discretion of the Committee, any
extraordinary distributions with respect to the common stock shall be subject to
the restrictions set forth in Section 6.4.

6.4 Restriction. All shares of restricted stock issued under this Plan
(including any shares received by holders thereof with respect to shares of
restricted stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual restricted stock
agreement, be subject to such restrictions as the Committee shall provide, which
restrictions may include, without limitation, restrictions concerning voting
rights and transferability and restrictions based on duration of employment with
the Company, Company performance and individual performance; provided, however,
that by a resolution adopted after the restricted stock is issued, the Committee
may, on such terms and conditions as it may determine to be appropriate, remove
any or all of the restrictions imposed by the terms of the restricted stock
agreement. Restricted stock may not be sold or encumbered until all restrictions
are terminated or expire.

6.5 Escrow. The Secretary of the Company or such other escrow holder as the
Committee may appoint shall retain physical custody of each certificate
representing restricted stock until all of the restrictions imposed under the
restricted stock agreement with respect to the shares evidenced by such
certificate expire or shall have been removed.

6.6 Legend. In order to enforce the restrictions imposed upon shares of
restricted stock hereunder, the Committee shall cause a legend or legends to be
placed on certificates representing all shares of restricted stock that are
still subject to restrictions under restricted stock agreements, which legend or
legends shall make appropriate reference to the conditions imposed thereby.

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

ARTICLE VII

PERFORMANCE AWARDS, DEFERRED STOCK, UNRESTRICTED STOCK

7.1 Performance Awards.

(a) Any Participant selected by the Committee may be granted one or more
performance awards. The value of such performance awards may be linked to the
market value, book value, net profits or other measure of the value of common
stock or other specific Performance Criteria (as defined in Section 7.1(c)
below) determined appropriate by the Committee, or may be based upon the
appreciation in the market value, book value, net profits or other measure of
the value of a specified number of shares of common stock over a fixed period or
periods determined by the Committee. Performance conditioned awards are subject
to the following:

(b) Any performance award shall be intended to qualify as performance-based for
purposes of Section 162(m) of the Code. In the case of any performance award to
which this Section 7.1(b) applies, the Plan and such Award will be construed to
the maximum extent permitted by law in a manner consistent with qualifying the
Award for such exception. With respect to such performance awards, the Committee
will establish, in writing, one or more specific Performance Criteria (as
defined below) no later than ninety (90) days after the commencement of the
period of service to which the performance relates (or at such earlier time as
is required to qualify the Award as performance-based under Section 162(m)). The
Performance Criteria so established shall serve as a condition to the grant,
vesting or payment of the performance award, as determined by the Committee.
Prior to grant, vesting or payment of the performance award, as the case may be,
the Committee will certify whether the Performance Criteria have been attained
and such determination will be final and conclusive. If the Performance Criteria
with respect to the Award are not attained, no other Award will be provided in
substitution of the performance award. No performance award to which this
Section 7.1(b) applies may be granted after the first meeting of the
stockholders of the Company held in 2014 until the performance measures
described in Section 7.1(c) below (as the same may be amended) have been
resubmitted to and re-approved by the stockholders of the Company in accordance
with the requirements of Section 162(m) of the Code, unless such grant is made
contingent upon such approval.

(c) For purposes of this Section 7.1, “Performance Criteria” are specified
criteria, other than the mere performance of services or the mere passage of
time the satisfaction of which is a condition for the grant, exercisability,
vesting or full enjoyment of an Award. For purposes of Awards that are intended
to qualify for the performance-based compensation exception under Section 162(m)
of the Code, a Performance Criterion means an objectively determinable measure
of performance relating to any or any combination of the following (measured
either absolutely or by reference to an index or indices and determined either
on a consolidated basis or, as the context permits, on a divisional, subsidiary,
line of business, project or geographical basis or in combinations thereof):
sales; revenues; assets; expenses; earnings before or after deduction for all or
any portion of interest, taxes, depreciation, or amortization, whether or not on
a

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

continuing operations or an aggregate or per share basis; return on equity,
investment, capital or assets; one or more operating ratios; borrowing levels,
leverage ratios or credit rating; market share; capital expenditures; cash flow;
stock price; stockholder return; sales of particular products or services;
customer acquisition or retention; acquisitions and divestitures (in whole or in
part); joint ventures and strategic alliances; spin-offs, split-ups and the
like; reorganizations; or recapitalizations, restructurings, financings
(issuance of debt or equity) or refinancings. A Performance Criterion measure
and any targets with respect thereto determined by the Committee need not be
based upon an increase, a positive or improved result or avoidance of loss. Any
Performance Criterion based on performance over a period of time shall be
determined by reference to a period of not less than one year. To the extent
consistent with the requirements for satisfying the performance-based
compensation exception under Section 162(m) of the Code, the Committee may
provide in the case of any Award intended to qualify for such exception that one
or more of the Performance Criteria applicable to such Award will be adjusted in
an objectively determinable manner to reflect events (for example, but without
limitation, acquisitions or dispositions) occurring during the performance
period that affect the applicable Performance Criterion or Criteria.

7.2 Unrestricted Stock. Subject to the terms and provisions of the Plan, the
Committee may grant or sell shares of fully vested and unrestricted stock in
such amounts and for such consideration, if any, as the Committee shall
determine; provided, that the aggregate number of shares of unrestricted stock
that may be granted or sold for a purchase price that is less than their fair
market value, unless granted in lieu of cash compensation equal to such fair
market value, shall not exceed 360,000 shares.

7.3 Deferred Stock. Subject to compliance with Section 409A of the Code, any
Participant selected by the Committee may be granted an award of deferred stock
in the manner determined from time to time by the Committee. The number of
shares of deferred stock shall be determined by the Committee and may be linked
to the market value, book value, net profits or other measure of the value of
common stock or other specific Performance Criteria determined appropriate by
the Committee. Common stock underlying a deferred stock award will not be issued
until the deferred stock award has vested, pursuant to a vesting schedule or
Performance Criteria set by the Committee. Unless otherwise provided by the
Committee, a grantee of deferred stock shall have no rights as a Company
stockholder with respect to such deferred stock until such time as the award has
vested and the common stock underlying the award has been issued.

7.4 Performance Award Agreement, Deferred Stock Agreement, Unrestricted Stock
Agreement. Each performance award, award of deferred stock and/or unrestricted
stock shall be evidenced by a written agreement, which shall be executed by the
Participant and an authorized officer of the Company and which shall contain
such terms and conditions as the Committee shall determine, consistent with this
Plan.

7.5 Term. The term of a performance award, award of deferred stock and/or
unrestricted stock shall be set by the Committee in its discretion.

7.6 Payment on Exercise. Payment of the amount determined under Sections 7.1,
7.2 or 7.3 above shall be in cash, in common stock or a combination of both, as
determined by the Committee. To the extent any payment under this Article VII is
effected in common stock, it shall be made subject to satisfaction of all
provisions of Section 5.3.

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

ARTICLE VIII

STOCK APPRECIATION RIGHTS

8.1 Grant of Stock Appreciation Rights. Subject to the Award Limit, a stock
appreciation right may be granted to any Participant selected by the Committee.
A stock appreciation right may be granted (i) in connection and simultaneously
with the grant of an option, (ii) with respect to a previously granted option,
or (iii) independent of an option. A stock appreciation right shall be subject
to such terms and conditions not inconsistent with this Plan as the Committee
shall impose, and shall be evidenced by a written stock appreciation right
agreement, which shall be executed by the Participant and an authorized officer
of the Company. The Committee, in its discretion, may determine whether a stock
appreciation right is to qualify as performance-based compensation as described
in Section 162(m)( 4)(C) of the Code, and stock appreciation right agreements
evidencing stock appreciation rights intended to so qualify shall contain such
terms and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code. Without limiting the generality of the preceding
sentence, the Committee may, in its discretion and on such terms as it deems
appropriate, require as a condition of the grant of a stock appreciation right
that the Participant surrender for cancellation some or all of the unexercised
options, awards of restricted stock, deferred stock, performance awards or stock
appreciation rights or other rights which have been previously granted to him or
her under this Plan or otherwise. A stock appreciation right, the grant of which
is conditioned upon such surrender, may not have an exercise price lower than
the exercise price of the surrendered option or other award, may not cover a
greater number of shares as such surrendered option or other award, may contain
such other terms as the Committee deems appropriate, and shall be exercisable in
accordance with its terms, without regard to the number of shares, price,
exercise period or any other term or condition of such surrendered option or
other award.

8.2 Coupled Stock Appreciation Rights.

(a) A coupled stock appreciation right (“CSAR”) shall be related to a particular
option and shall be exercisable only when and to the extent the related option
is exercisable.

(b) A CSAR may be granted for no more than the number of shares subject to the
simultaneously or previously granted option to which it is coupled.

(c) A CSAR shall entitle the Participant (or other person entitled to exercise
the option pursuant to this Plan) to surrender to the Company unexercised a
portion of the option to which the CSAR relates (to the extent then exercisable
pursuant to its terms) and to receive from the Company in exchange therefor an
amount determined by multiplying the difference obtained by subtracting the
option exercise price from the Fair Market Value of a share of common stock on
the date of exercise of the CSAR by the number of shares of common stock with
respect to which the CSAR shall have been exercised, subject to any limitations
the Committee may impose.

8.3 Independent Stock Appreciation Rights.

(a) An independent stock appreciation right (“ISAR”) shall be unrelated to any
option and shall have a term set by the Committee. An ISAR shall be exercisable
in such installments as the Committee may determine. An ISAR shall cover such
number of shares of common stock as the Committee may determine. The exercise
price per share of common stock subject to each ISAR shall be set by the
Committee.

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

(b) An ISAR shall entitle the Participant (or other person entitled to exercise
the ISAR pursuant to this Plan) to exercise all or a specified portion of the
ISAR (to the extent then exercisable pursuant to its terms) and to receive from
the Company an amount determined by multiplying the difference obtained by
subtracting the exercise price per share of the ISAR from the Fair Market Value
of a share of common stock on the date of exercise of the ISAR by the number of
shares of common stock with respect to which the ISAR shall have been exercised,
subject to any limitations the Committee may impose.

8.4 Payment and Limitations on Exercise. Payment of the amount determined under
Sections 8.2(c) and 8.3(b) above shall be in cash, in common stock (based on its
Fair Market Value as of the date the stock appreciation right is exercised) or a
combination of both, as determined by the Committee. To the extent such payment
is effected in common stock it shall be made subject to satisfaction of all
provisions of Section 5.3.

ARTICLE IX

ADMINISTRATION

9.1 Committee. The Committee shall consist of two or more directors appointed by
and holding office at the pleasure of the Board. To the extent applicable, the
members of the Committee shall each be an “outside director” as defined under
Section 162(m) of the Code and a “non-employee director” as defined under Rule
16b-3. Appointment of Committee members shall be effective upon acceptance of
appointment. Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee may be filled by the Board.

9.2 Duties and Powers of Committee. It shall be the duty of the Committee to
conduct the general administration of this Plan in accordance with its
provisions. The Committee shall have the power to interpret this Plan and the
agreements pursuant to which options, awards of restricted stock, deferred
stock, unrestricted stock, performance awards or stock appreciation rights are
granted or awarded, and to adopt such rules for the administration,
interpretation, and application of this Plan as are consistent therewith and to
interpret, amend or revoke any such rules. Any such grant or award under this
Plan need not be the same with respect to each Participant. Any such
interpretations and rules with respect to ISOs shall be consistent with the
provisions of Section 422 of the Code. In its absolute discretion, the Board may
at any time and from time to time exercise any and all rights and duties of the
Committee under this Plan except with respect to matters which under Rule 16b-3
or Section 162(m) of the Code, or any regulations or rules issued thereunder,
are required to be determined in the sole discretion of the Committee.
Notwithstanding any other provision of this Plan other than Section 10.3, the
Committee may not, without prior approval of the Company’s stockholders, seek to
effect any repricing of any previously granted option by: (i) amending or
modifying the terms of the option to lower the exercise price; (ii) canceling
the option and granting replacement options having a lower exercise price in
exchange; (iii) repurchasing the options and granting new options under this
Plan; or (iv) taking any other action that is treated as a “repricing” under
generally accepted accounting principles.

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

9.3 Majority Rule. The Committee shall act by a majority of its members in
attendance at a meeting at which a quorum is present or by a memorandum or other
written instrument signed by all members of the Committee.

9.4 Compensation; Professional Assistance; Good Faith Actions. Members of the
Committee shall receive such compensation for their services as members as may
be determined by the Board. All expenses and liabilities which members of the
Committee incur in connection with the administration of this Plan shall be
borne by the Company. The Committee may, with the approval of the Board, employ
attorneys, consultants, accountants, appraisers, brokers, or other persons. The
Committee, the Company and the Company’s officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon all Participants, the
Company and all other interested persons. No members of the Committee or Board
shall be personally liable for any action, determination or interpretation made
in good faith with respect to this Plan, options, awards of restricted stock or
unrestricted stock, deferred stock, performance awards or stock appreciation
rights, and all members of the Committee shall be fully protected and
indemnified by the Company in respect of any such action, determination or
interpretation.

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1 Not Transferable. No option may be transferred by the Participant other
than by will, by the laws of descent and distribution or pursuant to a qualified
domestic relations order, and during the Participant’s lifetime the option may
be exercised only by him or her; provided, however, that the Board of Directors
or the Committee, as applicable, in its discretion, may allow the transfer of
non-qualified stock options for no value by the Participant to “Immediate Family
Members.” The phrase “Immediate Family Members” means children, grandchildren,
spouse or common law spouse, siblings or parents of the Participant or to bona
fide trusts, partnerships or other entities controlled by and of which the
beneficiaries are Immediate Family Members of the Participant. Any option grants
that are transferable are further conditioned on the Participant and Immediate
Family Members agreeing to abide by the Company’s then current stock option
transfer guidelines. No Award or interest or right therein shall be liable for
the debts, contracts or engagements of the Participant or his or her successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect.

10.2 Amendment Suspension or Termination of this Plan. This Plan shall terminate
immediately following the tenth (10th) anniversary of the Effective Date. This
Plan may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Committee. However, without
approval of the Company’s stockholders given within twelve (12) months before or
after the action by the Committee, no action of the Committee may be taken that
would otherwise require stockholder approval as a matter of applicable law,
regulation or rule. No amendment, suspension or termination of this Plan shall,
without the consent of the holder of, alter or impair any rights or obligations
under any Award theretofore granted, unless the Award itself otherwise expressly
so provides. No Award may be granted or awarded during any period of suspension
or after termination of this Plan, and in no event may any ISO be granted under
this Plan after the first to occur of the following events:

(a) The expiration of ten (10) years from the Effective Date; or

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

(b) The expiration of ten (10) years from the date the Plan is approved by the
Company’s stockholders under Section 10.4.

10.3 Changes in Common Stock or Assets of the Company. In the event that the
outstanding shares of common stock are hereafter changed into or exchanged for
cash or a different number or kind of shares or other securities of the Company,
or of another corporation, by reason of reorganization, merger, consolidation,
recapitalization, reclassification, stock split-up, stock dividend, combination
of shares or other change in the common stock, appropriate adjustments shall be
made by the Committee in the number and kind of shares for which options,
restricted stock awards, performance awards, stock appreciation rights,
unrestricted stock awards or deferred stock awards may be granted, including
adjustments of the limitations in Section 2.1 on the maximum number and kind of
shares which may be issued and of the Award Limit described in Section 1.3.

In the event of such a change or exchange, other than for shares or securities
of another corporation or by reason of reorganization, the Committee shall also
make an appropriate and equitable adjustment in the number and kind of shares as
to which all outstanding options, performance awards or stock appreciation
rights, or portions thereof then unexercised, shall be exercisable and in the
number and kind of shares of outstanding restricted stock, unrestricted stock or
deferred stock. Such adjustment shall be made with the intent that after the
change or exchange of shares, each Participant’s proportionate interest shall be
maintained as before the occurrence of such event. Such adjustment in an
outstanding Award may include a necessary or appropriate corresponding
adjustment in the exercise price, but shall be made without change in the total
price applicable to the Award, or the unexercised portion thereof (except for
any change in the aggregate price resulting from rounding-off of share
quantities or prices).

Where an adjustment of the type described above is made to an ISO under this
Section 10.3, the adjustment will be made in a manner which will not be
considered a “modification” under the provisions of Section 424(h)(3) of the
Code.

Notwithstanding the foregoing, in the event of such a reorganization, merger,
consolidation, recapitalization, reclassification, stock split-up, stock
dividend or combination, or other adjustment or event which results in shares of
common stock being exchanged for or converted into cash, securities or other
property, the Company will have the right to terminate this Plan as of the date
of the exchange or conversion, in which case all options, rights and other
awards under this Plan shall become the right to receive such cash, securities
or other property, net of any applicable exercise price.

10.4 Approval of Plan by Stockholders. This Plan will be submitted for the
approval of the Company’s stockholders within (12) twelve months after the date
of the Board’s initial adoption of this Plan. Awards may be granted prior to
such stockholder approval, provided that such Awards shall not be exercisable
nor shall vest prior to the time when this Plan is approved by the stockholders,
and provided further that if such approval has not been obtained at the end of
said twelve (12) month period, all Awards previously granted under this Plan
shall thereupon be canceled and become null and void.

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

10.5 Tax Withholding. The Company shall be entitled to require payment in cash
or deduction from other compensation payable to each Participant of any sums
required by federal, state or local tax law to be withheld with respect to the
issuance, vesting or exercise of any option, restricted stock, deferred stock,
performance award, stock appreciation right or unrestricted stock. The Committee
may in its discretion and in satisfaction of the foregoing requirement allow
such Participant to elect to have the Company withhold shares of common stock
(or allow the return of shares of common stock) having a Fair Market Value equal
to the sums required to be withheld.

10.6 Loan. To the extent permitted by applicable law, the Committee may, in its
discretion, extend one or more loans in connection with the exercise or receipt
of an option, performance award or stock appreciation right, granted under this
Plan, or the issuance of restricted stock, unrestricted stock or deferred stock
awarded under this Plan. The terms and conditions of any such loan shall be set
by the Committee.

10.7 Limitations Applicable to Section 16 Persons and Performance-Based
Compensation. Notwithstanding any other provision of this Plan, any option,
performance award, stock appreciation right granted, or restricted stock,
unrestricted stock or deferred stock awarded, to a Participant who is then
subject to Section 16 of the Exchange Act, shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule, and this Plan shall be deemed amended to
the extent necessary to conform to such limitations. Furthermore,
notwithstanding any other provision of this Plan, any option or stock
appreciation right intended to qualify as performance-based compensation as
described in Section 162(m)(4)(C) of the Code shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as performance-based compensation as
described in Section 162(m)(4)(C) of the Code, and this Plan shall be deemed
amended to the extent necessary to conform to such requirements.

10.8 Effect of Plan Upon Options and Compensation Plans. The adoption of this
Plan shall not affect any other compensation or incentive plans in effect for
the Company. Nothing in this Plan shall be construed to limit the right of the
Company (i) to establish any other forms of incentives or compensation for
employees of the Company or (ii) to grant or assume options or other rights
otherwise than under this Plan in connection with any proper corporate purpose
including but not by way of limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
firm or association.

10.9 Compliance with Laws. This Plan, the granting and vesting of options,
restricted stock awards, unrestricted stock awards, deferred stock awards,
performance awards or stock appreciation rights under this Plan and the issuance
and delivery of shares of common stock and the payment of money under this Plan
or under Awards granted hereunder are subject to compliance with all applicable
federal and state laws, rules and regulations (including but not limited to
state and federal securities law and federal margin requirements) and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. Any securities delivered under this Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements. To the extent permitted by applicable law, the Plan,
options, restricted stock

 

As Amended Effective February 6, 2012



--------------------------------------------------------------------------------

awards, unrestricted stock awards, deferred stock awards, performance awards, or
stock appreciation rights granted or awarded hereunder shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

10.10 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Plan.

10.11 Governing Law. This Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof.

10.12 Section 409A. To the extent that the Committee determines that any Award
granted under the Plan is subject to Section 409A of the Code, the award
agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
award agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or guidance
that may be issued after the date hereof. Notwithstanding any provision of the
Plan to the contrary, in the event that following the date hereof the Committee
determines that any Award may be subject to Section 409A of the Code and related
Department of Treasury guidance, the Committee may adopt such amendments to the
Plan and the applicable award agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A of the Code and/or preserve the intended
tax treatment of the benefits provided with respect to the Award, or (b) comply
with the requirements of Section 409A of the Code and related Department of
Treasury guidance and thereby avoid the application of any penalty taxes under
such Section.

 

As Amended Effective February 6, 2012